Citation Nr: 1756916	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 through January 2010.

This matter comes before the Board of Veteran's Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Local jurisdiction over the appeal has since been transferred to the RO in Cleveland, Ohio.

In June 2017, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The case was before the Board in April 2015 and August 2017 and remanded for further development.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify appellant if further action on his part is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than the 10 percent rating initially assigned.  In his August 2012 Notice of Disagreement (NOD) the Veteran explained that he was seeking a higher rating because he experienced constant everyday pain in his back.  At the June 2017 videoconference hearing, the Veteran described his pain as a continuous hurt.  In addition to constant pain, the Veteran also testified to occasional flare-ups.  He also reported that he had recently missed one week of work because of a flare-up, suggesting that flare-ups cause notable functional limitations in his daily life.

This matter was remanded for a VA examination in August 2017, which was conducted in October 2017.  At that time the medical examiner noted that the Veteran reported suffering from flare-ups that were significant in severity, rating his pain at a level 8 out of 10 during which everything hurt and he wanted to sit or lie down.  He indicated that flare-ups occurred approximately 4 times in a two-week period and ranged in duration from 1-3 days. 

However, the examiner did not illicit any information regarding precipitating or alleviating factors pertinent to flare-ups.  Nor did the examiner offer an opinion estimating the extent of the Veteran's functional impairment during flare-ups based upon the information gleaned from the examination and the Veteran's claims file.  The examiner stated that the Veteran's examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups.  Furthermore the examiner's report was silent as to why an opinion regarding functional impairment, including an estimate of range of motion during flare-ups, was not offered.

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at 33.

The Board finds that the October 2017 VA examination is inadequate for rating purposes because it does not provide the required information regarding functional limitations caused by flare-ups and fails to explain why an opinion regarding functional limitations, including an estimate of range of motion during flare ups, was not provided.  

Accordingly, the case is REMANDED for the following actions:
1. Schedule the Veteran for a VA examination to address the inadequacies of the October 2017 VA examination.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

a.) The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should describe any pain, weakened movement, excess fatigability, instability of station and lack of coordination present. 

c.) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited range of motion caused by functional loss during a flare-up or after repeated use over time. 
d.) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran." See VA CLINICIAN'S GUIDE at Ch. 11.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above actions, and any other development which may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C 5109B, 7112 (2012). 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


